Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendments and remarks filed 2-17-22 are acknowledged.

Claims 28, 36, 38, 40, 42, 48-62 are pending and under examination as they read on the species of anti-CD3 antibody comprising the six particular CDRs recited in claim 28.

The prior notice to comply with requirements for patent applications containing nucleotide sequence and/or amino acid sequence disclosures has been resolved by applicant’s amendments to the specification and sequence listing.

The prior rejection under 35 U.S.C. 112(a), written description, are withdrawn in view of applicant’s claim amendments.

The prior claim objections are withdrawn in view of applicant’s claim amendments.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 56 recites a large number of antigens bound by the multispecific antibody antigen binding domain in section (ii) at pages 10-14.  While some of these antigens, and antibodies that bind said antigens, were well known to the skilled artisan prior to the date of applicant’s earliest filed application, e.g., CD4 / anti-CD4 antibodies, or CD30 / anti-CD30 antibodies, other antigens recited in part (ii) were not well known to the skilled artisan, e.g., “4Dc” or “ASPARTIC.”  Besides listing these same antigens as they appear in claim 56, part (ii)(see paragraphs 0069 and 0127), the specification provides no teaching as to what exactly is meant by “a second binding domain having specificity for…” 4Dc or ASPARTIC.  Moreover, a search of numerous patent and non-patent literature databases failed to return significant hits for antibodies that bind these antigens (see attached search notes where medline, caplus, embase and biosis databases were searched).  Given the above the skilled artisan would be unclear what is meant by a multispecific antibody having specificity for, e.g., “4Dc” or “ASPARTIC.”

Without a clear understand of the precise polypeptide sequence(s) or chemical structure(s) corresponding to each of the antigens recited in claim 56, section (ii) the skilled artisan cannot know for certain if any given multispecific antibody meets the limitations of claim 56.

In this regard it is noted that during prosecution applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention.  The claim places the public on notice of the scope of the patentee's right to exclude.11  As the Federal Circuit stated in Halliburton Energy Services: We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.12  A decision on whether a claim is indefinite under § 112,  2nd paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.13 Claim terms are typically given their ordinary and customary meaning as understood by one of ordinary skill in the pertinent art, and the generally understood meaning of particular terms may vary from art to art.  Therefore, it is important to analyze claim terms in view of the application's specification from the perspective of those skilled in the relevant art since a particular term used in one patent or application may not have the same meaning when used in a different application.14  (see the Federal Register Notice Vol. 76, no. 27, Feb. 9, 2011 at page 7164, right col., Section III and footnotes 11-14, available at www.govinfo.gov/content/pkg/FR-2011-02-09/pdf/2011-2841.pdf).

Claims 56, 57, 59 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 56, given the large number of antigens bound by the multispecific antibody antigen binding domain in section (ii) at pages 10-14 of the claims filed 2-17-22, and further given that the skilled artisan would be unclear what is meant by a multispecific antibody having specificity for, e.g., “4Dc” or “ASPARTIC,” the skilled artisan would likewise not be able to ascertain if the knowledge in the prior art supports the breadth of multispecific antibodies encompassed by the instant claims.  
Moreover, with respect to claims 57, 59 and 61, these claims are rejected for the same reasons that claims 48 and 49 were rejected in the prior non-final office action.
With respect to applicant’s argument that “the basis for the rejection of claim 48 and 49 is also not substantively addressed as it is moot…. dependency on claim 28…now require[s] that the claimed anti-CD3 antibody or antibody fragment, which comprises a heavy chain variable domain possessing 90% or 95% identity to the heavy chain variable domain of SEQ ID NO: 5186, and further having a light chain possessing 90% or 95% identity to the light chain variable domain of SEQ ID NO: 5194, comprises the identical 6 CDRs as are in ADI- 25133,” while applicant’s claim amendments obviate the prior rejection of record as it applied to claims 48 and 49, applicant’s claim amendments do not obviate rejection of claims 57, 59, 61 and dependent claims thereof for the same reasons that claims 48 and 49 were previously rejected.
Claims 28, 36, 38, 40, 42, 48-55 are allowed.

Claims 58, 60 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644